Actions brought respectively (1) by the plaintiff administratrix against the corporate defendant to recover an alleged balance of moneys loaned by her intestate to that defendant; and (2) by the same plaintiff against the same corporate defendant and other (individual) defendants to recover damages for the alleged breach by the corporate defendant of its written contract with the intestate to purchase, at his death, out of surplus, the intestate’s stock in the corporate defendant, and to procure other relief. Order denying motion for consolidation affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.